                      Case 1:18-cr-00319-LTS Document 164 Filed 11/11/19 Page 1of1

                                        AIELLO CANNICK
                                        Your rights• Our business

                                         .1   CSDC          SD~Y                            l
Robert J. Aiello
Deveraux L. Cannick
                                         'I D0Cl~\1E;..JT                                                                69-06 Grand Avenue
                                                                                                                   Maspeth, New York 11378
                                          ; rLECTRO'.'\IC:-\LLY FILED                        Ii           (718) 426-0444, Fax (718) 803-9764

                                                            - ----,-1- I'-) l' "\ \t 't I
Jennifer Arditi                                                                                               Email: info@aiellocannick.com
                                              • 1()!.   #
Of Counsel                                                                                   I
                                                            • - 1 • ,   •   1 ·   l'   __
John S. Esposito
Anthony J. Rattoballi
                                                               November 11, 2019


         VIA ECF
         Honorable Laura Taylor Swain
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                  Re:    United States v. Ferrtides                                                       MEIV~O        ENDORSED
                         Docket No.: 18-cr-00319-LTS

         Dear Judge Swain:

                  I represent Milton Chardon in the above referenced matter. I am currently on a homicide
         trial in the matter of People v. Kenton Connerly before the Honorable Alvin Yearwood in Bronx
         County.

                 Therefore, I respectfully request permission for Jeremy Schneider to appear on my behalf
         at the conference scheduled for November 121h, 2019 at 12:00. I have informed Mr. Chardon and
         he consents to this request.

                  Thank you in advance for your consideration.

                                                               Vcry truly yours,




         cc: All counsel, via ECF
                                                                                             SO ORDERED:

                                                                                                  ~                   H(l.,.).ll'l
                                                                                            -;::~~YLOR SWAIN
                                                                                             !Y •'Tr:n   ~:Tl\ TES   DISTR:CT JUDGE
